ORDER
Having considered petitioner’s motion to amend, the order of this court issued October 27, 1983, 720 F.2d 654, in this matter is amended to read:
(1) that the United States District Court for the Southern District of Alabama order the removal of this matter to it from the Circuit Court of Mobile County, Alabama.
(2) that the August 5, 1983 order of the United States District Court for the Southern District of Alabama, transferring this matter to the Circuit Court of Mobile County, Alabama, be vacated.